Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.


Response to Arguments
In response to communication filed on 08/11/2022, applicant amends claims 1, 8, and 15, applicant cancels claims 6, 13, 19, applicant adds new claims 23-25.  The following claims, 1-4, 7-11, 14-18, and 20-25 are presented for examination.   

Applicant’s arguments, see Pages 9-12, filed August 11, 2022, with respect to the rejection(s) of claim(s) 1-4, 7-11, 14-18, and 20-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference, Batchu et al. (US2017/0331823 A1, provisional date 10/17/2013).


Upon further consideration and based on claim amendments, a new ground of rejection of claims 1-4, 7-11, 14-18, and 20-25 is set forth below.  



Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 8, 11, 15, and 18, of Patent 10122761 (application 15/168398).  

Claims 1-4, 8-11, and 15-18:
Claims 1-4, 8-11, 15-18 have similar limitations as in claims 1, 4, 8, 11, 15, and 18, of Patent 10122761 (application 15/168398).  Although the conflicting claims are not identical; they are not patentably distinct from each other because both applications claim or authenticating a user and determining a device posture during authentication.  Claims 1-4, 8-11, 15-18 are rejected under the reasons as set forth above.  

This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 8, 11, 15, and 18, of Patent 10791147 (application 16/179533).  

Claims 1-4, 8-11, and 15-18:
Claims 1-4, 8-11, 15-18 have similar limitations as in claims 1, 4, 8, 11, 15, and 18, of Patent 10791147 (application 16/179533).  Although the conflicting claims are not identical; they are not patentably distinct from each other because both applications claim or authenticating a user and determining a device posture during authentication.  Claims 1-4, 8-11, 15-18 are rejected under the reasons as set forth above.  

This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claims 1, 2, 8, 9, 15, 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 5, 8, 12, 15, 19, of co-pending application 16/512612).  

Claims 1, 2, 8, 9, 15, 16:
Claims 1, 2, 8, 9, 15, and 16 have similar limitations as in claims 1, 5, 8, 12, 15, 19, of co-pending application 16/512612).  Although the conflicting claims are not identical; they are not patentably distinct from each other because both applications claim or authenticating a user and determining a device posture during authentication.  Claims 1, 2, 8, 9, 15, 16 are rejected under the reasons as set forth above.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 1, 8, 15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 5, 8, 12, 15, and 18, of Patent 10375055 (application 15/168404).  

Claims 1, 8, 15:
Claims 1, 8, 15 have similar limitations as in claims 1, 5, 8, 12, 15, and 18, of Patent 10375055 (application 15/168404).  Although the conflicting claims are not identical; they are not patentably distinct from each other because both applications claim or authenticating a user and determining a device posture during authentication.  Claims 1, 8, 15 are rejected under the reasons as set forth above.  


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11, and 14-18, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goldschlag et al. (US 2016/0292694 A1, file date 04/06/2015) in view of Moore (US2016/0036804 A1, publish date 02/04/2016) further in view of Batchu et al. (US2017/0331823 A1, provisional date 10/17/2013).

Claims 1, 8, 15:
With respect to claims 1, 8, 15, Goldschlag et al. discloses a system/a method/a non-transitory computer-readable medium comprising executable instructions for performing a device posture assessment (assuring authentication and compliance of devices accessing external services, 0067, Figures 1A, 1B, 2A) (compliance-based identity provider operates by collecting information about a user device, assessing that collected information in accordance with one or more policies, and generating a determination as to whether the user device is in compliance with one or more specified policies, 0059), comprising:
at least one computing device comprising a processor and a memory (Figure 1A); and 
a management service (Figures 1A, 1B) comprising machine-readable instructions stored in the memory that, when executed by the processor, cause the at least one computing device to at least:
initiate an installation of a virtual private network (VPN) configuration (a VPN concentrator (1220) that is useful at least for enabling VPN tunnel connections from user device's VPN clients (e.g., 1040) where the VPN tunnel authentication is provided to the assertion provider in order to provide an identity assertion without additional authentication by the user device, 0054) (Figure 1A, 1220, 1350);
provide at least one compliance rule to a client device for enforcement by a management component executing on the client device (the electronically encoded policy elements … the information about the compliance of the electronic computing device is received from the electronic computing device in the electronic request signal, 0011) (a compliance server (1130), which interacts with user devices and requests and records their compliance status in a compliance data store (1140) and optionally issues assertions regarding a user device's current compliance status, 0053) (choice of which provider to use is made on the basis of a policy distributed to the user device, 0057); 
obtain a request to authenticate the client device from an identity provider (the identity provider receives a request for access to a specified target, an enterprise, 0060) (the identity provider receives device information about the device, application, or user transmitting the request, 0061) (Figure 1B, 1610, 1620),
the request comprising a device/ identification parameter corresponding to the client device (This information may include information identifying the device (such as a device ID or a certificate identifying the device), application, or user of the device, such as a certificate, token, cookie, or other identity indicator, 0061) (Figure 1B, 1610, 1620),
determine a compliance status of the client device (receives device compliance information from a compliance server identified in the policy elements obtained in step 1630.  The compliance server may be an enterprise compliance server, 0063) (Figure 1B, 1640) based at least in part on whether an application identifier embedded in the device identification parameter corresponds to a managed application (Enterprises would also like to control which applications on the endpoint devices are granted access to a given service, 0028) (Device compliance checking includes periodic and real-time checks of the device's applications present or running on the device, the policy compliance decisions are based on including specific applications or application configurations, 0035) (Compliance information collected by the compliance agent may include information such as operating environment on the device (e.g., whether the application is running in a workspace), the applications running on the device, the applications installed upon the device, 0042-0046) (a compliance service (1310) useful to determine compliance of a user, user device, or application on a user device, 0056) (the identity provider receives device information about the device, application, or user transmitting the request. This information may include information identifying the device (such as a device ID or a certificate identifying the device), application, or user of the device, such as a certificate, token, cookie, or other identity indicator. In some implementations, the received information may include compliance information from the device, 0061) (the identity information is validated by the identity provider and a determination made whether the device is currently in compliance with the controlling policy using some or all of the information collected in steps 1610, 0065) (The result is that authorization decisions can be made in a policy context that includes device and application health and compliance checks, and other policy compliance checks, 0068); and 
provide to the identity provider an indication of the compliance status of the client device (the identity information is validated by the identity provider and a determination made whether the device is currently in compliance with the controlling policy, 0065).

Goldschlag et al. does not disclose the request comprising a device/ identification parameter corresponding to the client device and a certificate signature; 
determine an enrollment status of the client device based at least in part on the device identification parameter and the certificate signature, the enrollment status indicating that the client device is reenrolled with the management device as claimed. 

However, Moore teaches configuring a network (Figure 3), the request comprising a device/ identification parameter corresponding to the client device and a certificate signature (the second device can provide identification to the first device, the identification can be a network identifier or host name, the second device can provide a certificate chain to the first device.  For example, a certificate chain can comprise a sequence of signed certificates that allows the receiving device to establish an unbroken line of trust, the certificate chain can comprise digital signatures.  The first device can validate that the certificate was signed by the third device and matches a proxy host name, 0053, Figure 3); 
determine an enrollment status of the client device based at least in part on the device identification parameter and the certificate signature, the enrollment status indicating that the client device is reenrolled with the management device (a user can attempt to register, the home gateway can provide registration information to the data center for pairing the home gateway with a user and/or user device, upon receiving the registration information, the data center can associate (e.g., bind) the public encryption key with the token.  The data center can generate a signed security certificate, 0048- 0049) (Figure 2).

Goldschlag et al. and Moore are analogous art because they are from the same field of endeavor of management services.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Moore in Goldschlag et al. for the request comprising a device/ identification parameter corresponding to the client device and a certificate signature;
determine an enrollment status of the client device based at least in part on the device identification parameter and the certificate signature, the enrollment status indicating that the client device is reenrolled with the management device as claimed for purposes of enhancing the compliance-based identity system of Goldschlag et al. by providing more sophisticated methods and systems for providing content based on restrictions based on policies internal to the service provider. (see Moore 0002)

Neither Goldschlag et al. and Moore discloses initiate an installation of a virtual private network (VPN) configuration on a client device, the VPN configuration specifying that a device posture assessment is required to be performed for a managed application as claimed.

However, Batchu et al. teaches a process to analyze security posture information, the security posture information may be analyzed based on or more policies, rules, and/or other information. In one example, a policy may include a list of allowable security postures (e.g., device is secure), unacceptable security postures (e.g., device is jailbroken, unauthorized applications are installed on device), security posture expiration periods, and/or other information. (0090, Figure 9), initiate an installation of a virtual private network (VPN) configuration on a client device (security posture information is generated at an application on a mobile device, 0018) (The VPN client 120 may store the security posture information. VPN client 120 and/or other component of the mobile device 110 generates device-level security posture information, 0028) (Figure 1B), the VPN configuration specifying that a device posture assessment is required to be performed for a managed application (the security posture information is provided to the managed applications, security posture information is provided to a management application as part of application configuration information, provide security posture information to a managed application in an OS-based configuration information/profile sent to the managed application, 0080).

Goldschlag et al., Moore, and Batchu et al. are analogous art because they are from the same field of endeavor of management services.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Batchu et al. in Goldschlag et al. and Moore for initiate an installation of a virtual private network (VPN) configuration on a client device, the VPN configuration specifying that a device posture assessment is required to be performed for a managed application as claimed for purposes of enhancing the compliance-based identity system of Goldschlag et al. by providing a system that by reducing communications between components (the service node and the device management server) may increase network access speeds, reduce service delay, reduce load on the device management server, and/or result in other benefits (see Batchu et al. 0018)


Claims 2, 9, 16:
With respect to claims 2, 9, 16, Goldschlag et al. discloses wherein the management service further comprises machine-readable instructions that, when executed by the processor, cause the at least one computing device to at least identify the client device based at least in part on certificate signature (to produce an identity certification (e.g., produces a SAML assertion), the device itself is authenticated by the VPN tunnel (e.g., through a certificate), 0037) (Responding to requests for authentication typically involves processes for determining the identity of a requestor, such as requesting a User ID-password combination, receiving and validating a digital certificate, and the like, and then validating this information against trusted authentication sources such as an enterprise's Active Directory system, 0054).

Moore teaches configuring a network (Figure 3), cause the at least one computing device to at least identify the client device based at least in part on certificate signature (the second device can provide identification to the first device, the identification can be a network identifier or host name, the second device can provide a certificate chain to the first device.  For example, a certificate chain can comprise a sequence of signed certificates that allows the receiving device to establish an unbroken line of trust, the certificate chain can comprise digital signatures.  The first device can validate that the certificate was signed by the third device and matches a proxy host name, 0053, Figure 3).

Goldschlag et al. and Moore are analogous art because they are from the same field of endeavor of management services.

The motivation for combining Goldschlag et al. and Moore is recited in claim 1, 8, 15.

Claims 3, 10, 17:
With respect to claims 3, 10, 17, Goldschlag et al. discloses wherein the machine-readable instructions that cause the at least one computing device to at least determine the enrollment status of the client device further cause the at least one computing device to at least determine that the client device is a managed device that is enrolled with the management service based at least in part on the identification parameter  (Device compliance checking includes not only registration of the device, applications present or running on the device 0035).

Claims 4, 11, 18:
With respect to claims 4, 11, 18, Goldschlag et al. discloses wherein the compliance status represents whether the client device is in compliance with the at least one compliance rule (Policy compliance of user devices connecting to external services is important because it ensures that enterprise policies are complied with prior to the device/user being granted access to the external service, Device compliance checking includes not only registration of the device, 0035) (receives device compliance information from a compliance server identified in the policy elements obtained in step 1630.  The compliance server may be an enterprise compliance server, 0063) (Figure 1B, 1640) (the identity information is validated by the identity provider and a determination made whether the device is currently in compliance with the controlling policy, 0065).

Claims 7, 14, 20:
With respect to claims 7, 14, 20, Goldschlag et al. discloses wherein the compliance status of the client device is determined based at least in part on status information reported by the management component executing on the client device (determines the compliance status of a device, 0040) (which records and makes assertions regarding a user device's current compliance status, 0051) (to determine the policy compliance status of an identity requestor before determining what authentication attributes to return; and an enterprise VPN concentrator (1350)_useful at least for enabling VPN tunnel connections from user device VPN clients (1040), 0056).

Claims 21, 22:
With respect to claims 21, 22, Goldschlag et al. discloses wherein the management service further comprises machine-readable instructions that, when executed by the processor, cause the at least one computing device to at least determine whether a configuration option requires an assessment of a compliance of the client device in addition to an authentication of the client device (assuring authentication and compliance of devices accessing external services, 0067, Figures 1A, 1B, 2A) (compliance-based identity provider operates by collecting information about a user device, assessing that collected information in accordance with one or more policies, and generating a determination as to whether the user device is in compliance with one or more specified policies, 0059).

Claims 23, 24, 25:
With respect to claims 23, 24, 25, Goldschlag et al. discloses wherein the at least one compliance is associated with the managed application (Device compliance checking includes periodic and real-time checks of the device's applications present or running on the device, the policy compliance decisions are based on including specific applications or application configurations, 0035) (Compliance information collected by the compliance agent may include information such as operating environment on the device (e.g., whether the application is running in a workspace), the applications running on the device, the applications installed upon the device, 0042-0046) (a compliance service (1310) useful to determine compliance of a user, user device, or application on a user device, 0056)

Batchu et al. teaches discloses wherein the at least one compliance is associated with the managed application (the security posture information is provided to the managed applications, security posture information is provided to a management application as part of application configuration information, provide security posture information to a managed application in an OS-based configuration information/profile sent to the managed application, 0080).

Goldschlag et al., Moore, and Batchu et al. are analogous art because they are from the same field of endeavor of management services.

The motivation for combining Goldschlag et al., Moore, and Batchu et al. is recited in claim 1, 8, 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO-Form 892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm., every other Friday off
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433